United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.N., Appellant
and
U.S. CAPITOL POLICE, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Kelly Burchell, for the appellant
Office of Solicitor, for the Director

Docket No. 06-2053
Issued: April 9, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 6, 2006 appellant filed a timely appeal from the January 5, 2006 decision
of the Office of Workers’ Compensation Programs and a July 18, 2006 decision of an Office
hearing representative. By the January 5, 2006 decision, the Office denied her traumatic injury
claim. The Office hearing representative affirmed this denial by the July 18, 2006 decision.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case. On appeal, appellant argued that the Office hearing representative’s decision should be
overturned because it placed great weight on statements that were not part of the record. No
specific statements were identified.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
October 15, 2005.

FACTUAL HISTORY
On October 15, 2005 a traumatic injury claim, Form CA-1, was filed on behalf of
appellant, a 35-year-old police officer, by Sergeant Patricia Covington who alleged that appellant
fell down two steps, hit a metal stanchion and then hit the ground. Ms. Covington stated that
appellant appeared to have a seizure, which continued while she was transported to George
Washington University Hospital. She stated that the nature of the injuries, which might include
head and neck injuries, could not be fully ascertained as appellant was unable to speak. The
CA-1 form included the witness statement of Officer Raymond Mudd, who stated that appellant
“started to shake and tremble, then fell off of one of the lower steps of the Lower West Terrace,
striking her head on a metal stanchion and the pavement. Appellant continued to shake
uncontrollably and began to bleed out of her mouth.”
Appellant also submitted the statements of three other witnesses. Officer J.R. Bleiden
“observed [appellant] fall from the lower steps head first onto the stanchions and then the
pavement. Although she lay motionless for a couple of seconds, she then began to tremble as if
she were having a seizure.” Officer Trina Hamilton stated that she “witnessed [appellant] fall
from the steps of the Lower West Terrace Door. [Appellant] hit her head on a portable metal
barrier (bike rack) before falling completely onto the ground on the back of her head. [Her] body
began to tremble vigorously and blood started to flow from her mouth.” Officer Amanda Norris
stated that she “heard a loud thud and turned around. [She] saw [appellant] lying on the ground
trembling and shaking. [Appellant’s] head was resting against a portable metal barrier (bicycle
rack). Her head had hit the ground and there was blood running from the corner of her mouth.”
Appellant was transported to George Washington University Hospital, where it was
discovered that she had anterior temporal lobe lesions consistent with meningioma with
substantial mass effect. Dr. Anthony Caputy, a Board-certified neurological surgeon, diagnosed
a left temporal lobe mass and seizure disorder. On October 19, 2005 Dr. Caputy conducted a
craniotomy to remove the tumor. Appellant was released from the hospital on October 23, 2005
and placed on nonduty status.
On December 1, 2005 the Office requested additional information from appellant,
including a medical opinion as to whether her seizure or tumor were caused by her employment
and a narrative statement of the facts surrounding her fall. The Office informed appellant that
idiopathic falls, which arise from personal, nonoccupational conditions, were compensable only
if there was intervention or contribution by an employment factor.
In response to this request, appellant provided records dated October 15 to 16, 2005 from
the hospital emergency department and records dated October 16 to 21 and November 9, 2005
related to her surgery. They consisted of diagnostic tests, progress notes and procedure reports.
The medical history taken at intake indicated that this was appellant’s first seizure. In the
discharge summary report completed on November 9, 2005, Dr. Caputy explained that appellant
had presented at the hospital with a seizure. He stated that she was standing on the steps of the
Capitol building and then fell down them. Dr. Caputy noted that she had not experienced any
symptoms prior to the fall.

2

By decision dated January 5, 2006, the Office denied appellant’s claim on the grounds
that she had provided no evidence that her seizure or fall was related to her employment. It
found that she had not provided the requested medical and factual evidence about the cause of
her fall that would establish a relationship to her federal employment. The Office noted that
from the evidence in the record it appeared that appellant’s fall was “caused by a seizure disorder
which was a personal medical condition.”
On January 9, 2006 the Office received statements from appellant, her supervisor and
Dr. Caputy. On January 17, 2006 the Office received a substantial amount of medical evidence
from George Washington University Hospital.
In a narrative statement dated December 8, 2005, appellant stated that, before her fall, she
had no history of seizure, dizziness, fainting, heart condition, high blood pressure or any other
medical problems. On the day of the incident she was working a 14-hour shift for a special
event, which entailed long periods of standing and few breaks. Appellant recalled walking up
and then down the stairs to speak with a coworker prior to her fall. She postulated that it was
possible that she slipped on the stairs, but she had no recollection of how she fell. Appellant’s
coworkers told her that she struck her head against a bike rack as she fell. She listed her injuries
as a bruise and lump on forehead, a swollen left leg and scrapes on shin.
In a statement dated December 8, 2005, Sergeant Renee Wilson stated that she was
appellant’s supervisor and had been working with her on the day that she fell. She stated that she
and appellant were required to be at work at 3:00 a.m. because of a large public event and had
been on duty for nearly 14 hours when the incident occurred. Ms. Wilson recalled that appellant
was standing on a staircase outside of the U.S. Capitol Building and suddenly fell and struck her
head on a metal bike rack located near the bottom of the staircase. She stated that appellant had
never experienced episodes of fainting, dizziness or seizures on the job.
In a report dated December 21, 2005, Dr. Caputy opined that appellant’s seizure was
caused by the brain tumor and not the subsequent fall. He also stated that appellant was under
his care following a craniotomy for excision of a brain tumor.
Appellant’s full hospital records consisted of charts, progress notes, diagnostic testing
results and administrative records. In the history section of a handwritten intake form1 of unclear
authorship, it is noted that she was standing on the Capitol steps and fell and rolled down five to
six steps and hit her head on the ground. Appellant was unable to talk afterwards. She reported
“dizziness this a.m. at little league game [illegible] x 15 min, then got better.” It was also noted
that appellant did not “remember anything right before incident.” An undated and unsigned
neurological history form in the hospital records indicated that she reported an occipital
headache after the seizure where she fell on her head. It also noted that appellant felt “strange”
the night before the seizure, but experienced no aura.
Appellant was released to work on January 18, 2006. On January 20, 2006 she requested
an oral hearing to review the decision of the Office.

1

Several parts of this form are illegible.

3

On April 3, 2006 appellant was examined by Dr. Allan Weber, a Board-certified
neurologist, who noted that on the day of her seizure appellant reported to work at 3:00 a.m. and
that, prior to her fall, approximately 13 hours into her shift, she was excessively fatigued.
Mr. Weber stated that she had “a slip-and-fall” which caused head trauma when she hit the bike
rack at the bottom of the steps and that she then had a seizure. He reported that the meningioma
found by the hospital corresponded with the epileptiform activity seen on appellant’s
electroencephalogram. Dr. Weber stated that people who are prone to seizure can experience
them as a result of lowering the seizure threshold. He opined that appellant’s seizure was likely
the result of her head trauma, but that her threshold level was lowered by the excessive fatigue
she was experiencing. Dr. Weber stated that she may have had subclinical seizures prior to her
clinical seizure. He noted that he would like to see medical records related to appellant’s prior
treatment.
An Office hearing representative conducted the oral hearing on May 3, 2006. At the
hearing, appellant gave testimony about the day of the seizure, including the fact that she was
wearing approximately 30 pounds of equipment and had only 45 minutes of break-time since
starting the shift at 3:00 a.m. She said that she felt very tired and that her equipment felt very
heavy. Appellant also introduced Dr. Weber’s report. Through counsel, she argued that his
opinion was better rationalized than that of Dr. Caputy, who gave no analysis for his conclusion
that the seizure was caused by the tumor and not the fall. Appellant argued that Dr. Weber’s
opinion supported the conclusion that the seizure was caused by her employment and was
therefore compensable. She also argued that Dr. Caputy’s opinion, which was rendered two
months after the accident, was conclusory and was not clearly based on any medical records.
The Board notes that another version of Dr. Caputy’s December 21. 2005 report was
introduced by appellant at the oral hearing conducted on May 3, 2006. It contained an
additional sentence: “She did not sustain a work-related injury and when her condition
warrants she may return to her regular work activity.”
On May 30, 2006 appellant sent additional records, including event reports from the
District of Columbia Fire and Emergency Medical Service and excerpts from the previously
submitted hospitalization record.
On July 18, 20062 the Office hearing representative issued a decision affirming the denial
on the grounds that appellant had not established that she was injured in the performance of duty.
After reviewing the medical and factual evidence, she found that the report of Dr. Weber was of
diminished probative value in establishing that appellant had been injured in the course of duty.
The hearing representative found that the hospital records contemporaneous to the fall and the
statement of Dr. Caputy both indicated that the seizure was caused by the tumor and not the fall.
Based on the witness statements, the Office hearing representative found that appellant did not
slip on the steps, as Dr. Weber had assumed. She stated that, while it appeared that appellant had
struck her head on the metal bike rack, which would be an intervening object, there was no
evidence that appellant sustained any injuries from it. The Office hearing representative also

2

The Board notes that neither the decision nor the accompanying letter is dated, but that it was entered into the
Office’s electronic record on July 18, 2006.

4

noted that the hospital records indicated that, in the days before the seizure, appellant reported
dizziness and “feeling strange.”
LEGAL PRECEDENT
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, the Office begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident that is alleged to have occurred.3 The second
component is whether the employment incident caused a personal injury.4 Causal relationship is
a medical question that can generally be resolved only by rationalized medical opinion
evidence.5
It is a well-settled principle of workers’ compensation law and the Board has so held, that
an injury resulting from an idiopathic fall -- where a personal, nonoccupational pathology causes
an employee to collapse and to suffer injury upon striking the immediate supporting surface and
there is no intervention or contribution by any hazard or special condition of employment -- is
not within coverage of the Act.6 Such an injury does not arise out of a risk connected with the
employment and is, therefore, not compensable. Although a fall is idiopathic, an injury resulting
from the fall is compensable if some job circumstance or working condition intervenes in
contributing to the incident or injury, such as if an employee, instead of falling directly onto the
floor, strikes a part of his body against a wall, a piece of equipment, furniture, machinery or
some similar object.7 In situations involving idiopathic falls, Office procedures provide that, if
some factor of the employment intervened or contributed to the injury resulting from the fall, the
employee has coverage for the results of the injury but not for the idiopathic condition that
caused the fall.8
The fact that the cause of a particular fall cannot be ascertained or that the reason it
occurred cannot be explained, does not establish that it was due to an idiopathic condition.9 This
3

Elaine Pendleton, 40 ECAB 1143 (1989).

4

John J. Carlone, 41 ECAB 354 (1989).

5

See Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on the issue of causal relationship must be
based on a complete factual and medical background of the claimant. Victor J. Woodhams, 41 ECAB 345,
352 (1989). Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty and must be supported by medical rationale, explaining the nature of the
relationship between the diagnosed condition and claimant’s specific employment factors. Id.
6

5 U.S.C. §§ 8101-8193.

7

Lowell D. Meisinger, 43 ECAB 992 (1992).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.9(b) (August 1992)
(if some factor of the employment intervened or contributed to the injury resulting from the fall, the employee has
coverage for the results of the injury but not for the idiopathic condition that caused the fall).
9

Steven S. Saleh, 55 ECAB 169, 173 (2003).

5

follows the general rule that an injury occurring on the industrial premises during working hours
is compensable unless the injury is established to be within an exception to such general rule.10
If the record does not establish that the particular fall was due to an idiopathic condition, it must
be considered as merely an unexplained fall, one which is distinguishable from a fall in which it
is definitely proved that a physical condition preexisted the fall and caused the fall.11
ANALYSIS
The record establishes that appellant fell on the Capitol steps on October 15, 2005 and hit
her head on a bike rack and on the ground. The record also indicates that she had a seizure
shortly before or after the fall. As a result of her seizure, she was taken to the hospital, where it
was discovered that she had a brain tumor or meningioma. The tumor was surgically removed
on October 19, 2005 and appellant was placed on nonduty status until January 18, 2006, when
she was released to return to work.
In order for an injury to be compensable, a factor of appellant’s employment must have
caused or contributed to it. Appellant argued that her fall was work related and that her seizure
was caused by striking her head on the bike rack as she fell. The Office found that her seizure
and the attendant fall were caused by her tumor and were therefore unrelated to her employment.
It found that the bike rack was an intervening factor of employment, but that she did not sustain
any compensable injury from hitting it as she fell. The Board finds that the Office has not
established that appellant’s fall was idiopathic.
The factual evidence of record is insufficient to establish an idiopathic fall. It is unclear
from the witness’s statements whether a seizure precipitated appellant’s fall from the Capitol
steps: one witness stated that appellant began to shake before her fall, one witness stated that she
did not begin to shake until after her fall and the others do not specify. None of them stated that
she appeared to trip or slip. Appellant does not remember the fall or the events immediately
preceding it, but remembers feeling exhausted from the long shift and heavy equipment.
Hospital history forms indicate that appellant reported 15 minutes of dizziness a few days before
her seizure and feeling “strange” the night before it. Though the evidence does establish that
appellant’s fall was not caused by slipping or tripping down the steps, the Board cannot make a
determination of whether appellant fell because she was experiencing a seizure based only on
these contradictory and inconclusive statements.
Like wise, the medical evidence of records is insufficient to establish whether the fall was
idiopathic. The fact that appellant had a preexisting condition of meningioma is not in itself
adequate evidence that the fall was idiopathic. The Board has held that the fact of a claimant’s
preexisting medical condition, without additional medical evidence, is not sufficient to establish
that a fall is idiopathic.12 The physicians’ reports in the hospital records do not posit a causal
10

John R. Black, 49 ECAB 624, 626 (1998); Lowell D. Meisinger, supra note 7 at 1000-01; Dora J. Ward, 43
ECAB 767, 769-70 (1992).
11

John R. Black, supra note 10; Steven S. Saleh, supra note 9.

12

Steven S. Saleh, supra note 9.

6

relationship between the fall and seizure, they only indicate that both events occurred.
Dr. Caputy, a Board-certified neurological surgeon, diagnosed a seizure disorder, but did not
specify what triggered the seizure. In a report dated December 21, 2005, Dr. Caputy stated that
appellant’s seizure was caused by her brain tumor. However, he provided no medical history or
rationalization for this medical opinion. Moreover, in a revised report of the same date,
Dr. Caputy concluded that appellant did not sustain a work-related injury and that she may return
to work. The fact that he was the surgeon who removed appellant’s tumor is not sufficient to
give his unrationalized opinion the weight of the medical evidence. The Board finds that, based
on the factual and medical evidence of record, the Office has not established that the fall was
idiopathic.
The Board has held that, if the record does not establish that a fall was due to an
idiopathic condition, it must be considered as an unexplained fall, which is covered by the Act.13
However, appellant still has the burden of proving that her unexplained fall was the cause of her
injury. The Board finds that appellant has not provided adequate evidence to establish that she
sustained a work-related injury. Dr. Weber, a Board-certified neurosurgeon, opined that
appellant slipped on the Capitol steps after a long day at work and hit her head against a metal
bike rack, which precipitated a seizure. He also stated that the long hours she worked on
October 15, 2005 lowered her threshold for seizure. Though his opinion contains more analysis
than Dr. Caputy’s, the Board notes that Dr. Weber’s report is of diminished probative value as it
was made without reference to a full and accurate history, notably, the medical reports and
diagnostics from her surgical hospitalization. Dr. Weber also states that appellant had a “slipand-fall,” which does not appear to be a correct statement of the facts based on the witnesses’
statements. The medical opinion evidence of Dr. Weber is therefore insufficient to establish that
appellant’s unexplained fall resulted in an injury in the form of a seizure of head injury.
The Board concludes that the Office did not establish that the fall was idiopathic, and
reverses this finding in the Office’s decisions below. The Board also finds that appellant has not
met her burden of proof in establishing that her seizure or other injuries were caused by her fall.
Additionally, the Board finds that, contrary to appellant’s assertions on appeal, the Office
hearing representative relied only on statements that were part of the record in reaching her
decision.
CONCLUSION
The Board finds that appellant has not established that she sustained an injury in the
performance of duty on October 15, 2005. The Board also finds that the Office did not establish
that appellant’s fall was idiopathic.

13

Id.

7

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 18 and January 5, 2006 are reversed in part, modified in part
and affirmed in accordance with this decision.
Issued: April 9, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

